Citation Nr: 1740142	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-05 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for glaucoma, cataract, diabetic retinopathy, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2015, a statement of the case was issued in November 2016, and a substantive appeal was received in December 2016.  

In February 2017, the Veteran withdrew his request for a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection was established for glaucoma, rated 10 percent disabling, effective April 26, 2011.  In May 2015, the Veteran filed a claim for diabetic retinopathy associated with his service-connected diabetes mellitus, type II.  05/13/2015 VA 21-526EZ, Fully Developed Claim (Compensation).  

In July 2015, the Veteran underwent a VA examination wherein the examiner diagnosed bilateral glaucoma, bilateral cataract and diabetic retinopathy/peripheral hemorrhage.  07/01/2015 C&P Exam.  A 10 percent rating was continued which encompassed his glaucoma, cataract, and diabetic retinopathy.  07/06/2015 Rating Decision-Narrative.

The Veteran asserts that separate ratings are warranted for diabetic retinopathy and glaucoma.  08/03/2015 Notice of Disagreement; 12/27/2016 Substantive Appeal (In Lieu of VA Form 9).  The Veteran has also asserted that he has bilateral dry macular degeneration.  12/27/2016 VA 21-526EZ, Fully Developed Claim (Compensation).  In support of this assertion, the Veteran submitted a treatment record which reflects diagnoses of mild non-proliferative diabetic retinopathy with diabetic macular edema - both eyes; and, dry macular degeneration - both eyes.  It is also indicated that the examiner planned to follow up with the Veteran in 3-4 months.  12/27/2016 Medical Treatment Record-Non-Government Facility.  

Initially, updated treatment records should be obtained from Kendall-Shepard Eye Center.  

Thereafter, the Veteran should be afforded a VA examination to assess the severity of his bilateral eye disabilities, which should include clarification as to the bilateral eye diagnoses; clarification as to the disabilities associated with his service-connected glaucoma, cataract, and retinopathy; and, for an assessment of whether his visual impairment is due to glaucoma, cataracts, or retinopathy, or a combination thereof.  

On remand, associate updated VA treatment records for the period from May 20, 2017.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining an appropriate release from the Veteran, request updated treatment records from the Kendall-Shepard Eye Center, and treatment records from any other identified medical provider.  

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Associate with the virtual folder updated VA treatment records for the period from May 20, 2017.

3.  Schedule the Veteran for a VA eye examination to clarify the diagnoses associated with the Veteran's eyes/vision, and to determine the current severity of his glaucoma, cataracts, and diabetic retinopathy.  The virtual folders must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail. 

The examination should respond to the following:

a)  Please identify all disabilities associated with the Veteran's eyes.

Consideration should be given to the diagnoses of record.

b)  Please state whether bilateral dry macular degeneration is a condition that is at least as likely as not (i.e., a likelihood of 50 percent or more) caused by or aggravated by his bilateral glaucoma, bilateral cataracts, and diabetic retinopathy.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

c)  Please clarify whether his visual impairment is due to bilateral glaucoma, cataracts, diabetic retinopathy, or another condition, and/or a combination thereof.  

The examiner should set out all necessary information regarding the Veteran's visual fields and visual acuities.  Specifically, uncorrected and corrected central visual acuity for distance and near vision should be provided.  Measurement of the visual field should be made part of the examination report.  The examiner should also discuss all relevant findings within the Veteran's private eye care records and discuss whether they indicate eye symptoms of greater severity than those demonstrated on examination.

4.  After completion of the above, review the expanded record and readjudicate the increased rating issue, to include consideration of whether separate compensable ratings are warranted.  If the benefit sought is not granted in full, the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



